Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement(s) (IDS) submitted on 4/13/2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.

Allowable Subject Matter

 	Regarding Claim 1, Liu disclose a usage reporting capable receiver for transmitting consumption data units using a consumption data message, the usage reporting capable receiver  (a consumption device [mobile communications device 700] includes a processor 712, Fig. 7, para'0&31, the mobile provides a MediaTitleStateNotification message to a cloud, para. 0191, the cloud including servers, para. 0227), comprising: 
a memory and a processor (a consumption device [mobile communications device 700] includes a processor 712, Fig. 7, para'0&31), wherein the processor configured to perform steps of: 
wherein the consumption data message includes a report interval field and a broadcast interval field representing an interval when content is presented at a particular speed, the broadcast interval field includes (i) a speed field representing a floating point number that indicates a playback speed (the floating point number of the speed field has a value greater than 0 [3],to indicate playback, para. 0071  & Device 700 includes communication devices 702 that enable wired and/or wireless communication of device data 704 (e.g., received data, data that is being received, data scheduled for broadcast, data packets of the data, etc.). The device data 704 or other device content can include configuration settings of the device, media content stored on the device, and/or information associated with a user of the device para. 029 & changes to fields other than position may trigger notifications being sent at the next available opportunity.  Changes made solely to the position field may not 
trigger a notification being sent para.0102 ) (ii) a broadcast start time field representing a date time on the broadcast timeline at a beginning of an interval when content is presented at a particular speed indicated by the speed field (On the companion device side, the runtime library may provide notification capability. That is, a linking module can register for whatever events it is interested in and the runtime layer may notify the app to those events as the events happen, para. 0200) 
Liu discloses the invention above but fail to explicitly disclose formatting the consumption data message by using a Javascript Object Notation schema (iii) a broadcast end time field representing a date time on a broadcast timeline at an end of the interval when content is presented at a particular speed indicated by the speed field, and (iv) a receiver start time field representing a date time on a receiver timeline at a beginning of an interval when content is presented at a particular speed, and (i-1)'th speed field is equal to a difference between (i-1)'th array entry of the broadcast end time field and (i-1)'th array entry of the broadcast start time field divided by a difference between i'th array entry of the receiver start time field minus (i-1)'th array entry of the receiver start time field,
any of a value of the receiver start time field is not less than a value of a start time property of the report interval field, and 
any of a value of the receiver start time field is not greater than a value of end time attribute of the report interval field.
Therefore claims 1 and 3-5 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Kelvin Liu  (Reg. No. 79,932) on 2/26/2021.

The application has been amended as follows: 
1. (Currently Amended) A usage reporting capable receiver for transmitting consumption data units using a consumption data message, the usage reporting capable receiver comprising: a memory and a processor, wherein the processor configured to perform steps of: formatting the consumption data message by using a Javascript Object Notation schema, wherein the consumption data message includes a report interval field and a broadcast interval field representing an interval when content is presented at a particular speed, the broadcast interval field includes (i) a speed field representing a floating point number that indicates a playback speed, (ii) a broadcast start time field representing a date time on the broadcast timeline at a beginning of an interval when content is presented at a particular speed indicated by the speed field, (iii) a broadcast end time field representing a date time on a broadcast timeline at an end of the interval when content is presented at a particular speed indicated by the speed field, and (iv) a receiver start time field representing a date time on a receiver timeline at a beginning of an interval when content is presented at a particular speed, and (i-1)'th speed field is equal to a difference between (i-1)'th array entry of the broadcast end time field and (i-1)'th array entry of the 
any of a value of the receiver start time field is not less than a value of a start time property of the report interval field, and 
any of a value of the receiver start time field is not greater than a value of end time attribute of the report interval field. 2.  (Canceled).3. The usage reporting capable receiver of claim 1, wherein the speed field is inferred to be equal to one, when the speed field is not included. 4. (Currently Amended) A service usage data server for receiving consumption data units transmitted by using a consumption data message, the service usage data server comprising: a memory and a processor, wherein the processor configured to perform steps of: formatting the consumption data message by using a Javascript Object Notation schema, wherein the consumption data message includes a report interval field and a broadcast interval field representing an interval when content is presented at a particular speed, the broadcast interval field includes (i) a speed field representing a floating point number that indicates a playback speed, (ii) a broadcast start time field representing a date time on the broadcast timeline at a beginning of an interval when content is presented at a particular speed indicated by the speed field, (iii) a broadcast end time field representing a date time on a broadcast timeline at an end of the interval when content is presented at a particular speed indicated by the speed field, and (iv) a receiver start time field representing a date time on a receiver timeline at a beginning of an interval when content is presented at a particular speed, and (i-1)'th speed field is equal to a 
any of a value of the receiver start time field is not less than a value of a start time property of the report interval field, and 
any of a value of the receiver start time field is not greater than a value of end time attribute of the report interval field.5. (Currently Amended) A method for transmitting consumption data units using a consumption data message, the method including: formatting the consumption data message by using a Javascript Object Notation schema, wherein the consumption data message includes a report interval field and a broadcast interval field representing an interval when content is presented at a particular speed, the broadcast interval field includes (i) a speed field representing a floating point number that indicates a playback speed, (ii) a broadcast start time field representing a date time on the broadcast timeline at a beginning of an interval when content is presented at a particular speed indicated by the speed field, (iii) a broadcast end time field representing a date time on a broadcast timeline at an end of the interval when content is presented at a particular speed indicated by the speed field, and (iv) a receiver start time field representing a date time on a receiver timeline at a beginning of an interval when content is presented at a particular speed, and (i-1)'th speed field is equal to a difference between (i-1)'th array entry of the broadcast end time field and (i-1)'th array entry of the broadcast start time field divided by 
any of a value of the receiver start time field is not less than a value of a start time property of the report interval field, and 
any of a value of the receiver start time field is not greater than a value of end time attribute of the report interval field.

Claims 1 & 3-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449